         CASE 0:20-cr-00250-MJD-ECW Doc. 21 Filed 03/22/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                       Plaintiff,



v.                                             ORDER
                                               Criminal File No. 20-250 (MJD/ECW)

(1) IVAN HARRISON HUNTER,

                       Defendant.

       On February 12, 2021, the Chief Judge of the U.S. District Court for the

District of Minnesota entered General Order No. 26, which continued all in-

person hearings, unless the presiding judge determines that an in-person hearing

is necessary, through May 2, 2021, and orders that no new criminal trial may

commence before May 3, 2021. See General Order No. 26 in re: Updated

Guidance to Court Operations Under the Exigent Circumstances Created by

COVID-19 (February 12, 2021). 1 General Order No. 26 further provides that the

presiding judge will enter orders in individual cases to extend deadlines and

exclude time under the Speedy Trial Act to address delays attributable to


1All General Orders related to the COVID-19 outbreak may be found on the court’s website at
www.mnd.uscourts.gov.
                                                  1
          CASE 0:20-cr-00250-MJD-ECW Doc. 21 Filed 03/22/21 Page 2 of 5




COVID-19. General Order No. 26 also vacates General Order 25, entered on

January 28, 2020, which addressed criminal proceedings and trials. 2




2        On March 13, 2020, the Chief Judge of the U.S. District Court for the District of Minnesota entered
a General Order continuing all jury trials through April 27, 2020 and continuing all trial specific deadlines
in criminal cases through April 27, 2020. See General Order in re: Court Operations Under the Exigent
Circumstances Created by COVID-19 (March 13, 2020). On March 17, 2020, the Chief Judge of the U.S.
District Court for the District of Minnesota entered General Order No. 2 continuing all criminal
proceedings, including grand juries, through April 16, 2020. See General Order No. 2 in re: Updated
Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19 (March 17, 2020).
On April 15, 2020, the Chief Judge of the U.S. District Court for the District of Minnesota entered General
Order No. 9, which continued all criminal proceedings that cannot be conducted using
videoconferencing, or telephone conferencing if videoconferencing is not reasonably available, with the
consent of the defendant after consultation with counsel until May 17, 2020. See General Order No. 9 in re:
Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19 (April
15, 2020). On May 15, 2020, the Chief Judge of the U.S. District Court for the District of Minnesota entered
General Order No. 14, which continued all criminal proceedings that cannot be conducted using
videoconferencing, or telephone conferencing if videoconferencing is not reasonably available, until July
5, 2020. See General Order No. 14 in re: Updated Guidance to Court Operations Under the Exigent
Circumstances Created by COVID-19 (May 15, 2020). On June 26, 2020, the Chief Judge of the U.S.
District Court for the District of Minnesota entered General Order 17, which allowed for limited in-
person proceedings to start on July 13, 2020, for defendants who decline to consent to conducting the
proceeding using videoconferencing, or telephone conferencing if videoconferencing is not reasonably
available. General Order 17 also noted that criminal jury trials may take place after July 6, 2020. See
General Order No. 17 in re: Updated Guidance to Court Operations Under the Exigent Circumstances
Created by COVID-19 (June 26, 2020). On August 27, 2020, the Chief Judge of the U.S. District Court for
the District of Minnesota entered General Order No. 18, which resumed limited jury trials in September
2020 but provided that because only a limited number of trials may take place at the same time, criminal
jury trials may be continued until the date that the criminal jury trial commences. See General Order No.
18 in re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19
(August 27, 2020). On November 4, 2020, the Chief Judge of the U.S. District Court, District of Minnesota
entered General Order No. 20, which continued all jury trials not yet commenced as of the date of the
order through December 31, 2020. On November 24, 2020, the Chief Judge of the U.S. District Court for
the District of Minnesota entered General Order No. 22, which continued all in-person hearings, unless
the presiding judge determines that an in-person hearing is necessary, through January 31, 2021, and
ordered that no new criminal trial may commence before February 1, 2021. See General Order No. 22 in
re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19
(November 24, 2020). Then, on January 28, 2021, the Chief Judge of the U.S. District Court for the District
of Minnesota entered General Order No. 25, which continued all in-person hearings, unless the presiding
judge determines that an in-person hearing is necessary, through March 14, 2021, and orders that no new
criminal trial may commence before March 15, 2021. See General Order No. 25 in re: Updated Guidance to
Court Operations Under the Exigent Circumstances Created by COVID-19 (January 28, 2021).


                                                     2
        CASE 0:20-cr-00250-MJD-ECW Doc. 21 Filed 03/22/21 Page 3 of 5




      General Order No. 26, which is hereby incorporated by reference, was

implemented based on: (1) the President declaring a national state of emergency

in response to COVID-19; (2) the Governor of the State of Minnesota declaring a

peacetime emergency to coordinate strategy to protect Minnesotans from

COVID-19 and the extension of that emergency declaration; (3) the Governor of

the State of Minnesota issuing a series of emergency executive orders imposing

certain restrictions on Minnesota residents to prevent and respond to COVID-19;

(4) the COVID-19 restrictions imposed by local detention facilitates that impact

the abilities of pretrial detainees to consult with legal counsel and appear in-

person at a U.S. Courthouse; (5) the Bureau of Prisons imposing modified

operations; (6) the resumption of limited in-person criminal hearings in July 2020

and the resumption of limited jury trials in September 2020; (7) that effective

November 30, 2020, the Court suspended all in-person jury trials that had not

already commenced and suspended all in-person hearings, unless the presiding

judge determined the in-person hearing was necessary, through January 31, 2021;

(8) that Minnesota continues to be in an area of high risk for further COVID-19

spread and there are concerns about the potential increased transmissibility of

emerging strains of the COVID-19 virus; and (9) the interests of the health of



                                          3
       CASE 0:20-cr-00250-MJD-ECW Doc. 21 Filed 03/22/21 Page 4 of 5




courtroom participants and court staff, the constitutional rights of criminal

defendants, the ability to conduct certain criminal proceedings via

videoconference or telephone conference under the CARES Act, and the public’s

interest in and the Court’s duty to ensure the effective and expeditious

administration of justice. Specifically, Order No. 26 states the following

concerning the Speedy Trial Act:

      If the criminal jury trial must be continued, the Court finds that the
      time of the continuances implemented by this order will be excluded
      under the Speedy Trial Act, as the Court specifically finds that the
      ends of justice are served by ordering the continuances and
      outweigh the best interests of the public and of the criminal
      defendants under 18 U.S.C. § 3161(h)(7)(A). Absent further order of
      the Court or any individual judge, the period of exclusion shall be
      from March 17, 2020, or the date of the indictment, whichever is
      later, to the date that the criminal jury trial commences.

      Defendant is awaiting a jury trial and due to the challenges created by

COVID-19, the Court is unable to commence the jury trial until after May 2, 2021.

For the reasons addressed in General Order No. 26 and the well-documented

concerns about COVID-19, the jury trial cannot take place until sometime after

May 2, 2021, and the Court specifically finds that the ends of justice served by

ordering the extension outweighs the best interests of the public and any

defendant’s right to a speedy trial, under 18 U.S.C. § 3161(h)(7)(A). In addition,



                                         4
        CASE 0:20-cr-00250-MJD-ECW Doc. 21 Filed 03/22/21 Page 5 of 5




under 18 U.S.C. § 3161(h)(7)(B)(i), the Court finds that a miscarriage of justice

would result if time were not excluded under these unique circumstances.

Accordingly, the time period between March 17, 2020, or the date of the

indictment, whichever is later, and May 2, 2021, upon which time the Court will

determine whether to extend the deadlines and exclude additional time under

the Speedy Trial Act, will be excluded under the Speedy Trial Act, absent further

order of the Court.

IT IS SO ORDERED.



Dated: March 22, 2021                  s/Michael J. Davis
                                       Michael J. Davis
                                       United States District Court




                                          5
